ORDER

PER CURIAM.
Defendant Kevin D. Caldwell (“Caldwell”) appeals from the trial court’s judgment entered upon his convictions by a jury in St. Louis County Circuit Court of first degree burglary, Section 569.060, RSMo 2000, and second degree robbery, Section 569.030, RSMo 2000. The trial court sentenced Caldwell to two concurrent twenty-year terms of imprisonment for these offenses.
In his first point on appeal, Caldwell argues the trial court erred in denying his motion to dismiss because it lacked jurisdiction to try Caldwell after 180 days had passed from the filing of his request for disposition of detainers, in violation of the Uniform Mandatory Disposition of Detain-ers Law and his rights to due process of law under the United States and Missouri Constitutions. In his second point on appeal, Caldwell argues the trial court erred in denying his motion for mistrial because the prosecutor commented to the jury in voir dire about Caldwell’s right not to take the stand on his own behalf, in violation of Caldwell’s right to remain silent, to due process of law and to a fair trial before a fair and impartial jury, as guaranteed by the United States and Missouri Constitutions.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b). The parties have been furnished with a memorandum for *169their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).